United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 97-3167
                              ___________

Donald L. Juranek,                       *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Everett O. Inbody, Appeals Court Judge; *
Bryce Bartu; William H. Norton;          *
Lindsey Miller-Lerman; Wesley C. Mues, *
Appeals; John C. Whitehead; Mark J.      *
Fuhrman; Edward E. Hannon, Appeals; * Appeal from the United States
John R. Thompson; Clay B. Statmore;      * District Court for the
Timothy V. Haight; Terrence L.           * District of Nebraska.
Michaels; Barry L. Hemmerling; Leo F. *
Meister, Butler Sheriff; Nancy L.        *     [UNPUBLISHED]
Prochaska, District Clerk, Butler        *
County; Farm Credit, Services of         *
Midlands; First Nebraska Bank, also      *
known as Platte Valley Bank; Siffring    *
Farms, Inc.; Duane Siffring; Unknown     *
Does, 1 to 99,                           *
                                         *
             Appellees.                  *
                                   ___________

                      Submitted: November 17, 1997
                          Filed: November 20, 1997
                              ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________
PER CURIAM.

        Donald L. Juranek appeals from the district court&s Federal Rule of Civil
Procedure 12(b)(6) dismissal of his action. Having reviewed the record and the parties&
briefs, we conclude that the district court&s judgment was correct and that an extended
opinion is not warranted. See 8th Cir. R. 47B.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-